                                           Case 5:21-cv-01643-EJD Document 81 Filed 08/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     VEDANTI LICENSING LIMITED, LLC,                     Case No. 5:21-cv-01643-EJD
                                                        Plaintiff,                           ORDER DENYING ADMINISTRATIVE
                                   9
                                                                                             MOTION TO FILE UNDER SEAL
                                                 v.
                                  10

                                  11     GOOGLE LLC,                                         Re: Dkt. No. 78
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          In connection with its motion for attorneys’ fees (Dkt. No. 79), Defendant Google LLC

                                  14   (“Google”) seeks to file portions of its brief and the accompanying Declaration of Robert W.

                                  15   Unikel (“the Unikel Declaration”) under seal. Dkt. No. 78. Having considered Google’s moving

                                  16   papers, the Court denies the motion to seal.

                                  17          “Historically, courts have recognized a general right to inspect and copy public records and

                                  18   documents, including judicial records and documents.” Kamakana v. City & Cty. of Honolulu,

                                  19   447 F.3d 1172, 1178 (9th Cir. 2006) (quotation omitted). If the court record is “more than

                                  20   tangentially related to the merits of the case,” then there is a “strong presumption in favor of

                                  21   access.” Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1102 (9th Cir. 2016);

                                  22   Kamakana, 447 F.3d at 1178. However, if a litigant seeks to seal documents or information in

                                  23   connection with a motion that is only tangentially related to the merits of the case, they need only

                                  24   meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure. Id. at

                                  25   1098–99; Kamakana, 447 F.3d at 1179–80.

                                  26          Here, Google seeks to seal the amount of fees it seeks and the number of hours its counsel

                                  27   worked. This information is only tangentially related to the merits of the case, therefore the good

                                  28   Case No.: 5:21-cv-01643-EJD
                                       ORDER DENYING ADMIN. MOT. TO SEAL
                                                                                         1
                                          Case 5:21-cv-01643-EJD Document 81 Filed 08/05/21 Page 2 of 2




                                   1   cause standard applies.

                                   2          Google asserts that revealing the amount of fees it seeks and the number of hours its

                                   3   counsel worked on this case “would harm Google’s competitive standing if released publicly.”

                                   4   Dkt. No. 78 at 1. The only support for this argument appears in the Unikel Declaration:

                                   5                  Prospective plaintiffs would have information about Google’s
                                                      litigation expenditures that could be used to Google’s disadvantage
                                   6                  in licensing and settlement negotiations. Competitors would have
                                                      insight into amounts paid by Google for legal services that could be
                                   7                  used to Google’s disadvantage in competing for the retention of
                                                      counsel. Prospective counsel would have information about the
                                   8                  rates Google is willing to pay for legal services and could use that
                                                      information to demand payment of higher legal fees than Google
                                   9                  would otherwise have to pay.
                                  10   Dkt. No. 78-1 ¶ 3. These arguments are entirely speculative in nature; Google provides no factual

                                  11   support for these suppositions. Information concerning the going rates for attorneys in this

                                  12   District is already widely available. See, e.g., Oomph Innovations LLC v. Shenzhen Bolsesic
Northern District of California
 United States District Court




                                  13   Elecs. Co. Ltd., No. 5:18-cv-05561-EJD, 2020 WL 5847505, at *6 (N.D. Cal. Sept. 30, 2020)

                                  14   (listing cases describing reasonable rates). The Court further notes that Google has not sought to

                                  15   seal such information in other cases where it has sought attorneys’ fees. See, e.g., Daniels v.

                                  16   Alphabet Inc., No. 5:20-cv-04687-VKD, Dkt. No. 39 (N.D. Cal. July 27, 2021); Max Sound Corp.

                                  17   v. Google, Inc., No. 14-cv-04412-EJD, 2017 WL 4536342 (N.D. Cal. Oct. 11, 2017). Google does

                                  18   not cite to any cases where courts have sealed the amount of fees and number of hours in a fees

                                  19   motion. No good cause exists for sealing the information as Google has requested.

                                  20          Accordingly, Google’s administrative motion to file under seal is DENIED. Google shall

                                  21   file an unredacted version of its motion and the Unikel Declaration on the public docket by

                                  22   August 9, 2021.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 5, 2021

                                  25

                                  26
                                                                                                    EDWARD J. DAVILA
                                  27                                                                United States District Judge
                                  28   Case No.: 5:21-cv-01643-EJD
                                       ORDER DENYING ADMIN. MOT. TO SEAL
                                                                                         2
